Title: To George Washington from Nathaniel Appleton, 4 August 1789
From: Appleton, Nathaniel
To: Washington, George



Sr
State of Massachusetts Boston 4th Augt 1789

Having been informed that the appointment of Commissioners of the Loan Office for the several States will shortly come under Your Excellencys consideration, I would with all due deference take the freedom to inform your Excellency that in the year 1776 I had the honor of being appointed to that Office in this State by the Legislature thereof, and of being continued therein by Congress to the present day—by an ordinance of the late Congress all Commissrs of the Loan Office are prohibited from being concerned, directly or indirectly, in Trade, accordingly for many years past I have devoted my whole time to the service of the public, therefore at this time of life should find it very dificult to engage in any other business—these Circumstances Sr have induced me to make this application to your Excellency humbly requesting the favour of being continued in that Office under the New Government.
As Your Excellency can have but little personal knowledge of me, I take the freedom to referr you to His Excellency the Vice President, the Honbe Senators, and Representatives from this

State, & the late Honble Commisnr of the Board of Treasury respecting my Character & conduct in Office.
With the most sincere wishes for the continuance of your health, and the highest sentiments of esteem and respect I have the honor to be Your Excellencys most humble and most Obedient Servant

Nathl Appleton

